PLAGER, Senior Circuit Judge.
On the basis of District Judge Patel’s thorough claim construction, Monster Cable Prods., Inc. v. The Quest Group, No. 04-0005 (N.D.Cal. Mar. 18, 2005), and her comprehensive analysis of the infringement issues, both literal and under the doctrine of equivalents, Monster Cable Prods., Inc. v. The Quest Group, No. 04-0005, 2005 WL 1875466 (N.D.Cal. Aug.8, 2005), and after considering the parties’ briefs and arguments, we affirm the appealed judgment of the district court in all respects. In addition, we affirm the district court’s rulings on the issues raised in the cross-appeal.